 WATERTOWN UNDERGARMENT CORPORATION287Under thesecircumstances I must anddo find that the General Counselhas failedto sustainthe burdenof proof onsuchissue.(SeeCasa Grande Cotton Oil Mill,11ONLRB 1834.)In arriving at the findings and conclusionson whichmy recommendations hereinare based, I have carefullyconsidered all of the evidenceadduced and have based myfindings and recommendations on the entire record inthis case.CONCLUSION OF LAWOn the basis of the foregoing,I conclude that Dal-Tex Optical Company, Inc., theRespondent herein, has not violated Section &(a)(1) or(3) of the Act as alleged inthe complaint herein,as amended.RECOMMENDED ORDERI thereforerecommend that the complaint herein,as amended,be dismissed in itsentirely.Watertown Undergarment CorporationandLocal 223 of theInternational Ladies' GarmentWorkers' Union.CasesNos.1-CA-3/.36 and i-CA-3461.May 24, 196.DECISION AND ORDEROn November 16,1961, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, together with a supporting brief,' and theGeneral Counsel filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in certain exceptions of the Respondent.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent they are con-sistent with the Decision and Order herein.1.We concur in the Trial Examiner's findings that the Respondentinterfered with, restrained, and coerced employees in violation ofSection 8(a) (1) of the Act; and that the Respondent admittedly"stalled" the Union during negotiations, failed to make good-faith ef-forts to secure resolution of disputed issues, repudiated agreementsreached with the Union, engaged in a course of coercive action at itsplant designed to secure repudiation of the Union by the employees,1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.137 NLRB No. 34. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDand negotiated an employee insurance program without notificationto the Union, in violation of Section 8(a) (5) and (1) of the Act.2.The Trial Examiner further found that the Respondent refusedto sign a contract containing terms which had been agreed upon be-tween the parties, and recommended that the Respondent be orderedto sign an agreement with the Union, upon the Union's request, in-corporating the terms of a particular document.We disagree withthis finding and shall not, therefore, adopt this recommendation forthe reasons set forth below.A. The relevant factsThe negotiations went through several phases. In the first phase,which began on January 26, 1960, Janis, an ILGWU official, and Mil-tonGoldstein, the Respondent's representative, reached tentativeagreement on some of the Union's oral demands,2 with the understand-ing that any agreements they reached were subject to final approvalby the Respondent's president, Berkley, and by its attorneys.The second phase commenced on July 7, 1960, when Janis broughtto a negotiating conference the Union's standard form contract, whichcontained numerous provisions not in the Union's original demands,and, apparently, not previously discussed by Janis and Goldstein. Themeeting concluded with agreement by Janis and Goldstein on everyprovision of this document, as modified by them, except for the follow-ing proposed addendum to article XXVII the article providing forno-strike no-lockout pledges :It is expressly understood and agreed that Berkliff Undergarmentof New York City and any manufacturer contractor or sub-contractor working for said Berkliff are affiliated with or relatedto the Employer herein 3At the end of August or early September 1960, this document, asretyped by the Union, was submitted by Janis to Goldstein, who for-warded it to Berkley. On September 8,1960, this document, referredto herein as General Counsel's Exhibit No. 8,4 was submitted to one ofthe Respondent's attorneys, Arnold Goldstein of the law firm of Con-rad & Smith, with a covering letter, over the signature of "BerkliffUndergarment Corp.," referring specifically to the proposed ad-dendum to article XXVII, and indicating strong objection to incor-2The precise terms of these tentative agreements do not appear in the record3Berkley,president of the Respondent,which is a Waterbury, Connecticut,plant,is alsopresident of Berkliff Undergarment Corporation,whose offices are in New York City, andowns all the stock in BeautyMaid Mills,a North Carolina plantThe sole customer ofthe Respondent and Beauty Maid Mills is Berl.liff,which provides the material for whichthe Respondent and BeautyMaid Mills furnish labor4Neither the original nor a copy of this document is in evidenceDuring the hearingherein, however,a reconstruction of this document was prepared by Janis pith theassistance of the Union's attorney,Schlesinger,was offered in evidence,and was admittedby the Trial Examiner as General Counsel'sExhibit No. 8 WATERTOWN UNDERGARMENT CORPORATION289poration of the name "Berkliff Undergarment Corp." in the contract.On October 10, Respondent Attorneys Goldstein and Conrad, whomet with Janis and Milton Goldstein to discuss General Counsel'sExhibit No. 8, objected particularly to the addendum to articleXXVII, and to the fact that General Counsel's Exhibit No. 8 wasbased on aprinted standard form contract whereas the parties for-merly negotiated generally on the basis of supplements and amend-ments to their basic agreement of January 29, 1954.5The meetingconcluded with the understanding that a 5-percentwage increase wasto be put into effect immediately, retroactive to July 1, 1960; 5 thatresolutionof articleXXVII would be held in abeyance for the 6 to 8weeksConrad would be in Florida; and that the Union would preparea document in the form of a supplement to the parties' previousagreement?At the end of January 1961, the ensuing phase began when Janis,having been informed that Conrad was not yet available, telephonedSchlesinger and instructed him to "prepare a memorandum of under-standing to supplement the prior contract." Schlesinger, on oral in-structions by telephone from Janis, and without reference to GeneralCounsel's Exhibit No. 8 or any guides other than his telephone con-versation, prepared a "Memorandum of Understanding" in languagewhich he testified was "a creation of my mind completely."This"Memorandum of Understanding," in addition to providing for re-newal of the parties' previous contracts, was substantially a state-ment of the tentative agreements Janis and Milton Goldstein hadreached prior to their consideration of the Union's printed standardform contract on July 7.However, it also contained provisions des-ignated as articles 11 and 12 1 which the record does not indicate wereever agreed to by Janis and Milton Goldstein.'The parties'contractual relations commenced with a letter of agreement to a vacationschedule,dated October 28, 1953, and thereafter included a formal agreement and supple-mentary letter,both dated January 29,1954,a supplementary memorandum datedSeptember 11, 1956, and supplementary agreements dated April 1, 1955, and Septem-ber 18, 1957, respectively.All these documents constituted the agreement between theparties,which terminated on December 31, 1959.6The 5-percent wage increase was put into effect by the Respondent in accordance withthis understanding.v It is not clear whether this supplement was to be a redraft of General Counsel's Ex-hibit No. 8 or a written embodiment of the tentative agreements which Janis and MiltonGoldstein had reached prior to their consideration of the Union's printed standard formcontract on July 7sArticles 11 and 12 provide as follows:Article 11In order to safeguard working standards and employment opportunities of theworkers covered by this and other agreements in the garment industry, it is agreedthat all garments or parts thereof handled by the Employer during the teim of thisagreement,whether finished or partly finished, shall be manufactured exclusivelyeither in its own shop or, as parts of an integrated process of production under thejobber-contractor system of production, in a shop under contract with it unit of theInternational Ladies' Garment Workers' Union, and accordingly the Employer shall649856-63-v oI. 137-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 7, 1961, Janis forwarded two copies of this "Mem-orandum of Understanding" to Attorney Goldstein with a coveringletter referring to the enclosed "proposed agreement," and requestingthat Goldstein "look these over and when we meet on Thursday at 3p.m. which is the time of our appointment with the firm and yourselvesat my office, we can finish this matter up." Goldstein made no re-sponse to this letter and no such meeting was held.About 3 weeksafter the Union's submission of this "Memorandum of Understand-ing," Schlesinger telephoned Goldstein.According to the creditedtestimony of Schlesinger, Goldstein said that "there was still somequestion about the Southern Shop Clause that had not been re-solved." 9Schlesinger testified further that, 3 weeks later, he againtelephoned Goldstein, who stated that "his efforts had been unavailingin getting the company to sign the agreement," whereupon Schlesingerrequested its return so that the Union could attempt to secure itsexecution.On April 20, 1961, at Berkley's request, a luncheon meeting was heldbetween Berkley and Kramer, an ILGWU official who was Janis'superior.Kramer offered to waive article 12 of the "Memorandumof Understanding," but Berkley refused to sign such an agreement.Berkley offered to sign an agreement if the 5-percent wage increaseprovision were deleted and if the Respondent's contributions to thehealth and welfare fund were suspended for a year.Kramer refusedthis offer.Although Kramer testified that he did not have a copy of the "Mem-orandum of Understanding" at this luncheon meeting, Schlesinger, onApril 24, 1961, sent a letter to the Respondent asserting that Kramerhad presented Berkley with the "Memorandum of Understanding" atthat meeting, that Berkley had objected only to article 12 thereof,"claiming that the same had not been agreed upon," that Berkley re-not handle,purchase,import, or otherwise obtain,directly or indirectly,any otherwholly or partly finished garments whatsoever during the term of this agreementArticle 12In order to safeguard further the working standards and employment opportunitiesof workers covered by this agreement,the Employer hereby agrees that any and allwork heretofore performed in the Employer's shop in Waterbury including but notlimited to slips, gowns, shortie pajamas, including also, but not limited to,trimming,applique and the like, shall not be performed for the Employer by any other firm,corporation or partnership by whomever owned or wherever located as long as theUnion is the exclusive bargaining agent for the workers covered by this agreement,provided,however, that such work may be performed outside the shop of the Em-ployer,with the Union's consent, for so long as the workers covered by this agree-ment are fully supplied with work and no loss of employment of earning resultsfrom such a diversionof the workSchlesinger testified that article 11 was"a standard boilerplate provision which appearsin our contracts now," and that article 12 was drafted in his own language "completelyfrom top to bottom "9It appears that the term"Southern Shop Clause"was used by the parties to referboth to article XXVII of General Counsel's Exhibit No 8 and to article 12 of the"Memorandum of Understanding"The latter provision was involved in the aboveconversation. WATERTOWN UNDERGARMENT CORPORATION291fused to sign the agreement even when Kramer offered to delete thisarticle, and that the Union was therefore filing charges against theRespondent.Thereafter, on May 6, 1961, at the request of Larkin, who was thenthe Respondents' attorney, the parties met in an attempt to reach asettlement.At this meeting, the Union presented the Respondent witha document, in evidence as Respondent's Exhibit No. 2 and referredto herein as Respondent's Exhibit No. 2, which was identical to the"Memorandum of Understanding" except for the deletion of article12.10The Union requested that the Respondent execute it, but the Re-spondent refused to do so on the ground that it had never agreed toRespondent's Exhibit No. 2; moreover, it questioned the Union's ma-jority status.A second settlement meeting was held on June 26, atwhich the Union presented the Respondent with a new contract, not inevidence. It was Berkley's testimony that although this contract was"satisfactory," no agreement was reached at the meeting because (1)he refused to pay several thousand dollars which the Union claimedwas owed for health and welfare fund contributions; and (2) Produc-tion Manager Pomerantz, who had replaced Ludwig, told him not tosign any agreement with the Union before checking employee senti-ment.On the following day, the Respondent held an election, priorto which Production Manager Pomerantz told the employees, amongother things, that if the majority of them voted "yes," the Respondentwould negotiate a contract with the Union; but, if they voted "no,"the Respondent would "fight the Union." A majority of the employeesvoted "no."B. Concluding findingsWe are convinced, from the all the facts of this case, that the Re-spondent and the Union never reached final agreement on all thecontract terms in issue between them or on a particular document.While Milton Goldstein and Janis, prior to July 7, 1960, reachedtentative agreements on various matters, these agreements were super-seded by General Counsel's Exhibit No. 8, which was subject to finalapproval by Berkley and the Respondent's attorneys. Such approvalwas never granted. Instead, the parties agreed on October 10 thatthe Union was to prepare another document in the form of a supple-ment. Inasmuch as this document, as submitted on February 7, 1961,contained terms never previously agreed to by the parties, it constituteda new proposal.We do not find that the Respondent ever agreed tothis new proposal, either in its original form as the "Memorandum ofUnderstanding," or in its amendedform asRespondent's Exhibit1OBerkley testifiedthat he receivedRespondent'sExhibit No 2 from Janissometimeafter April 20, 1961, that, after Janis departed, he reviewed it with his son, Herbert,and that he objected to many of its provisionsIt is not clear whether this occurredbeforeor after the May 6settlement meeting. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 2.At no time subsequent to the Respondent's receipt of the "Mem-orandum of Understanding" did the Respondent or its attorney signifyapproval of it. Instead, that document was ultimately returned totheUnion at the Union's request.When the Union subsequentlyoffered to delete article 12 thereof, a subject of dissension between theparties, the Respondent again refused to execute such a document, butoffered to reach agreement upon certain conditions.These conditionsthe Union refused to accept.When Respondent's Exhibit No. 2 waslater presented to the Respondent, it, too, was rejected.Norwas agree-ment reached with respect to the proposed contract, not in evidence,which the Union presented at the second settlement meeting.Accordingly, while we find that the record clearly establishes thatthe Respondent failed in its duty to bargain in good faith with theUnion, we are not convinced that all the terms of the collective bargain-ing were ever finalized between the parties and, accordingly, we do notfind that the Respondent violated the Act by refusing to execute anagreement incorporating the terms of Respondent's Exhibit No. 2, orany specific terms."Under these circumstances, we shall not orderthe Respondent to execute a particular document, but shall order it tocease and desist from its refusal to bargain collectively with theUnion, and, upon request, to bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit,and, if an understanding is reached, to embody such understandingin a signed contract.12ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the following modifications :1.Paragraphs numbered 1(c) and 2 (a) are deleted.2.Paragraph numbered 2(b) is modified by deleting the introduc-tory phrase:"If no such demand is made, then."3.Paragraph numbered 2(d) is modified to read: "Notify the Re-gional Director for the First Region, in writing, within 10 days from"SeeCrown Drug Company,136 NLRB 865;Ridge Citrus Concentrate,Inc, et al.,.133 NLRB 1778;Shreveport Garment Manufacturers,supra; Feed and Supply Center,Inc,127 NLRB 276, enfd.294 F 2d 650(CA 9) , andNorth Carolina Furniture, Inc.,121 NLRB 41, 42.Member Brown would find that a complete agreement resulted on April 20, 1961, whenthe Union withdrew its demand for a "Southern Shop" clause,which was the only issueoutstanding from October 10, 1960, to April 20,1961.Member Brown would affirm theTrial Examiner and require Respondent to sign the agreement which is fairly embodiedin Respondent's Exhibit No 2.12Aswe are finding contrary to the Trial Examiner that an agreement was not reached'with the Union which the Respondent could be ordered to sign, we find it unnecessary toadopt or pass upon the Trial Examiner's holding that the Union's demands were not un-lawful underthe Act.The alleged illegality of the Union's demands was raised by the-Respondent for the first time in its brief to the Trial Examiner,and was never advertedto in its negotiations with the Union.Accordingly, we find that it was not an operativefactor in the negotiations and is no defense to the Employer's failure to, bargain in goodfaith WATERTOWN UNDERGARMENT CORPORATION293the date of this Order, what steps the Respondent has taken to com-ply herewith." 13IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that the Respondent violated Section 8(a) (5) and (1) of theAct by refusing to execute "an entire contract reached on or aboutApril 20, 19 61."iiThe notice attached to the Intermediate Report is hereby modified as follows* (1) Thewords "A Decision and Order" are substituted for the words "The Recommendations ofa Trial Examiner" , (2) in the event that this Order is enforced by a decree of a UnitedStates Court of Appeals, there shall be substituted for the words "Pursuant to a Decisionand Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order" ; (3) the first paragraph is deleted , (4) the introductory phrase ofthe second paragraph, "if no such request is made," is deleted, (5) in the third para-graph, the phrase, "or by refusing to sign or execute collective-bargaining contracts onwhich agreement has been reached," is deleted, (6) the following is added as the lastparagraph following the paragraph beginning: "This notice must remain posted for 60days . ."Employees may communicate directly with the Board's Regional Office,24 School Street, Boston 8, Massachusetts, Telephone Number, LAfayette 3-8100, if theyhave any questions concerning this notice or compliance with its provisions "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, in which the General Counsel of the Board alleged that theRespondent had violated Section 8(a) (1) and (5) of the National Labor RelationsAct (73 Stat. 519, 29 U.S.C.A. 141,et seq.),was heard before Charles W. Schneider,the duly designated Trial Examiner, on June 28, 29, and 30, July 31, and August 1,1961, at Waterbury, Connecticut, and at New York, New York, on August 2 and 3,1961.Upon motion an Employees' Committee, representing a group of employeeswho had filed a petition with the Board, pursuant to Section 9 (c) (1) of the Act, todecertify the Charging Union, Local 223, was permitted to intervene to the extent ofits interest.On September 28, 1961, the General Counsel, and on October 2, 1961,the Respondent and the Intervenor, filed briefs, which have been considered.Upon the entire record in the case, including my evaluation of the credibility ofthe witnesses based upon the evidence and observation of their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Connecticut corporation maintaining its principal office and plantin the city of Waterbury, Connecticut, where at all material times it has been en-gaged in the manufacture, sale, and distribution of women's undergarments. Inconnection therewith Respondent receives directly from sources outside the Stateof Connecticut cotton and synthetic products valued in excess of $50,000 per annum,and ships directly to States outside the State of Connecticut finished products valuedin excess of $50,000 per annum. It is admitted that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 223 of the International Ladies' Garment Workers' Unionis a labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueBriefly stated the issue is whether the Respondent refused to bargain with theUnion, and engaged in other restraintful and coercive conduct by the actions, here-inafter described, of certain supervisors and officials of the Respondent.At the time the instant controversy arose the Union had been the contractuallyrecognized bargaining representative of the Respondent's employees since 1954.Thelast contract expired on December 31, 1959.Negotiations for renewal were initiatedin January 1960.The contention of the General Counsel and the Union, denied by 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent,is that by the latter part of 1960 the parties had reached agreementon all outstanding issues, with the exception of a so-called"Southern Shop"clause.More specifically,the General Counsel and the Union contend that the differences inthis respect involved only language, that the issue was deferred by mutual consentat the request of the Respondent,that thereafter the Union deleted its demand forthe clause,and that the Respondent then repudiated the agreement and made uni-lateral changes in employment conditions.Additionally it is contended that begin-ning in the fall of 1960 and continuing into the spring and early summer of 1961 rep-resentatives of the Respondent engaged in various coercive acts,namely, threateningemployees with reprisals in employment unless they got rid of the Union, threateningto close and to move the plant, threatening to move out machines,promising em-ployees benefits for getting rid of the Union,circulating a petition seeking the ousterof the Union,and interrogating employees about their union and concerted activities.The Respondent denies these allegations.It contends that it at all times bargained ingood faith with the Union, denies that it ever reached a definitive agreement with theUnion.The Respondent further asserts that as a consequence of dissatisfaction withthe Union on the part of a large number of employees which resulted in the filingof a decertification peition(subsequently dismissed)with the Board in March 1961,the Union no longer represents a majority of the employees.We turn now to the narrative of these events as I find them to have occurred.Insofar as the findings involve matters which are the subject of dispute the findingsreflect what I have concluded,after careful consideration,to be the creditable and thepreponderant evidence and testimony.B. The negotiationsNegotiations began, and most sessions were held,inNewYork City.The firstmeeting was on January 26, 19-60.Representing the Respondent at this meetingwere Lou Berkley,itspresident,and Milton Goldstein,an industrial engineer andmanagement consultant;representing the Union were Sam Janis,assistant generalmanager of the Union's eastern region,several local union officials,and a Shop Com-mittee composed of employees.President Berkley designated Milton Goldstein asthe Company's negotiator,authorized to negotiate an agreement subject to approvalby theRespondent.Janis was designatedby theUnion as its representative in thenegotiations.Itwas mutually understood that legal aspects of any agreementreached were subject to review by the Respondent'sattorneys.At the first meeting the Union presented its demands,several of which were thenand there agreed to.The Union's proposals were used as the basis of the subsequentnegotiations.The record does not disclose that the Respondent ever submittedformal written counterproposals.Thereafter,Negotiators Milton Goldstein and SamJanis held a series of bargaining meetings, attended at times by other representativesof the parties.The details of these meetings need not be reviewed. Suffice to saythat the evidence establishes that,by July 1960,except for the "Southern Shop"clause, the negotiators had reached agreement,and the Respondent's approval hadbeen secured,on all stated outstanding issues.Among the approved agreements wasa 5-percent wage increase payableJuly 1,1960-a compromise of an original uniondemand for 15 percent and initial company offer of 2 percent.'At a meeting onJuly 7, 1960, attended by Milton Goldstein, Janis, and Solomon Ludwig, then theRespondent's production manager, the parties, using the Union's standard form con-tract as reference,reviewed the terms of agreement clause by clause,and reachedaccord as to substance and form with regard to all issues other than the "SouthernShop" clause.With respect to that provision Milton Goldstein told Janis that as nowworded the clause-which had been the subject of substantial discussion and revision1 The "Southern Shop" clause imposed restrictions upon the diversion to other plantsor employers of work normally done at the Respondent's plant-if such diversion wouldresult in a reduction of employment by the RespondentThe Union's particular object in pressing this clanse was Beauty Maid Mills, a plant atStatesville,North CarolinaThe Respondent and Beauty Maid Mills are contract shopsThe sole customer of each is Berkliff Undergarment Corporation, with offices in New YorkCity.The Respondent and Beauty Maid Mills supply only labor on the garments--thegoods being provided by and being the property of Berkliff Undergarment CorporationLou Berkley is the president and directing head of Berkliff and the Respondent controlsboth those corporations and owns all the stock in Beauty Maid MillsThe Union con-sidered the three companies to be affiliated, the Respondent contending that they areunrelatedThe issue need not be decided WATERTOWN UNDERGARMENT CORPORATION295during the negotiations-appeared satisfactory to him, but that he would have to getclearance on it from his principal, President Lou Berkley.2Before the close of .the July 7 meeting Union Representative Janis agreed to pre-pare a new draft contract incorporating the agreements reached and to forward it toMilton Goldstein.Ultimately Janis forwarded such a document to Goldstein, includ-ing the "Southern Shop" clause.Goldstein transmitted the agreement to the Re-spondent's president, Lou Berkley, telling Berkley that he thought that the partieshad reached substantial agreement and that this was the best contract he couldnegotiate.Subsequently Berkliff Undergarment Corporation sent the draft toAttorney Arnold Goldstein (not to be confused with Milton Goldstein) of the firmof Conrad and Smith, for review.Thereafter, having had no response, Janis madeinquiriesof theRespondent as tothe delay.Under date of September 12, 1960,Production Manager Ludwig wrote Janis to the effect that the document had beenforwarded to Attorney Goldstein and that the matter was in abeyance because of adeath in Attorney Goldstein's family.Ludwig assuredJanisthat the Respondentwould take all possible steps to expedite the conclusion of the matter.However,attempts by Janis to secure conclusion of the agreement were unsuccessful.For atthis point, to use his own words, President Berkley began to "stall." 3In early September 1960, Union Representative Janis threatened a strike unlessthe 5-percent wage increase was put into effect. President Barkley promised to grantit,and the Union announced it to the employees on September 16. But in Octoberthe increase still had not been paid, and Janis again had to threaten to strike.In September or October 1960 President Berkley and other officials and super-visors at theWaterbury plant began to make statements to employees indicatingthat the plant would be closed or moved to Statesville, and suggesting abandonmentof the Union.These are detailed later.Unlike the contracts for prior years, which had been in the form of supplements,generally annually, to the original agreement of 1954, the contract submitted by Janisafter the July 7, 1960, meeting, incorporating the agreements reached at that meeting,was an integrated contract. It was basically a printed form, and it contained somenew language.After President Berkley's tactics in stalling Janis and in sending him to talk withother company officials, Janis met with these officials in a meeting which Alan Berkley,vice president of the Respondent and son of Lou Berkley, placed at sometime in Sep-tember.The credited testimony does not disclose any apparent matter in controversyat this meeting.Alan Berkley's testimony is that "through the discussion there wasa general area or feeling of agreement."The next meeting was held on October 7, 1960.Vice President Alan Berkley who,up to September 1960 had had no part in the negotiations, was the apparent spokes-man for the Respondent.Other participants were Milton Goldstein and officials ofBerkliff Undergarment Corporation and of the Respondent.The parties discussedtheUnion's draft contract.The credited testimony is that Vice President AlanBerkley questioned two provisions in the draft.The 5-percent wage increase, and the"Southern Shop" clause.With respect to the wage increase, Janis and Milton Gold-stein told Alan Berkley that it had been agreed upon, Janis adding that he would notrenegotiate at this stage.As to the "Southern Shop" clause, Janis suggested animmediate consultation with the Respondent's attorneys, Conrad and Smith, to resolveany issue.Attempts to secure such a consultation on that day were unsuccessful, buta meeting was arranged in the office of Conrad and Smith for October 10, 1960.No3As Production Manager Ludwig testified, "An area of agreement had been reachedsubject to proper language and . .approval "Milton Goldstein's testimony was thatexcept for the "Southern Shop" clause, "every demand made by the Union was disposedof either by complete agreement, by agreement after modification, or by withdrawal ofthe demand " Janis' testimony,in sum,is that after the July 7 meeting the parties werein agreement3 \Vhile the negotiations were going on, President Berkley had purchased the interestof hisassociatein the Respondent, Philip Lipton, assuming additional financial burdensAt the same time sales volume was falling offPresident Berkley's testimony amply sup-ports his admissionof desireto avoid executing an agreement, to wit. Throughout theperiod oflate summer and fall 1960 Union Representative Janis besought him to sign anagreement,finallywith "a certain amount of impatience", he (Berkley) "had been stall-ing" and "wanted to continue stalling" ; in September he told Janis on one of these occa-sions"Don't rush me, I never do anything without my lawyers" ; on another occasion, inSeptember or October, when Janis inquired of him whether he wanted an agreement andBerkley wished to "continue stalling," Berkley sent Janis "downstairs" to talk to othercompany officials.Lou Berkley never read the Union's contract proposals 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjection was raised to any other provision of the draft and, other than as stated, theparties were in apparent agreement.4The October 10 meeting was held as arranged. Present were Attorney WilliamConrad, Milton Goldstein, San Janis, and-for some of the time-Attorney ArnoldGoldstein.Attorneys Goldstein and Conrad indicated their dislike of the format ofthe draft contract and suggested that the agreemnet should be in the form of a supple-ment to the existing contract-a suggestion to which Janis acceded.The Respondent'srepresentatives again objected to the "Southern Shop" clause.Conrad, who was notin good health and about to leave for Florida, asked Janis whether the matter had tobe settled immediately. Janis said that it did, "today."He alluded to the long monthsof negotiation, stated that the parties were in agreement on all other matters, and thathe wanted the contract signedConrad thereupon telephoned Janis' superior, EdwardKramer, vice president of the Union and general manager of its eastern region, withwhom Conrad was acquainted. Conrad explained the situation to Kramer and askedthat the matter be held in abeyance until his return from Florida in 6 to 8 weeks.When Kramer suggested to the reluctant Janis that they accommodate Conrad, Janisraised an additional objection: The wage increase which had been promised, andwhich the Union had announced to the employees on September 16, had not yet beenpaid, and if something were not done there would be a strike. Janis reiterated thateverything else had been negotiated.Conrad then turned to Milton Goldstein andasked if everything else had been settled.Milton Goldstein replied to the effect that ithad, that the parties were in essential agreement.Union Representative Kramer,who had confidence in Conrad's word, then agreed to defer the matter if the wageincrease were immediately paid, and persuaded Janis to that understanding.AttorneyConrad then telephoned President Lou Berkley and told him that the Union was will-ing to defer the "Southern Shop" clause but that it insisted that the 5-percent wageincrease be put into effect.Berkley agreed, Conrad so informed the union repre-sentatives, and the meeting broke up with the understanding that the wage increasewould be put into effect and that the parties would dispose of the "Southern Shop"clause upon Conrad's return from Florida.The Union also assented, at the Re-spondent's insistence, that the agreement be put in the form of a supplement to theold contracts, rather than a completely integrated new documentAfter this meeting Milton Goldstein concluded that negotiations were completedas far as he was concerned. Later in October the wage increase was put into effecti etroactive to July 1, 1960 5In late October or November 1960 and twice in the month of January or February1961, company and union officials met to discuss local plant problems and layoffs.There was no discussion of the contract at any of these meetings.There were, infact, no further meetings to discuss the contract until April 1961, under circumstancesto be disclosed.Attorney Conrad's condition did not improve to the point where he was able toconclude the matter. In the latter part of 1960 Union Representative Janis began tocall the office of Conrad and Smith as to when Attorney Conrad would return fromFlorida.Eventually-apparently early in 1961-Attorney Arnold Goldstein reportedto Janis that Conrad had become seriously ill.At the time of hearing AttorneyConrad had not resumed practice.After this conversation with Arnold Goldstein, Janis had his attorney, PeterSchlesinger, draft the contract in the form of a supplement to the existing agreement,in accordance with the request of Conrad and Smith at the October 10 meeting, and,under date of Tuesday, February 7, 1961, Janis forwarded this document to AttorneyArnold Goldstein, with an accompanying letter expressing the hope that at a meetingscheduled for the following Thursday, "we can finish this matter up "The recorddoes not reveal that any such meeting was held.Though this contract had beendrafted to meet the Respondent's objections to an integrated instrument, and itsstated preference for a supplement, when a document identical thereto, except forthe deletion of paragraph 12 (the "Southern Shop" clause), was later presented tothe Respondent for signature, President Berkley objected to it, according to his testi-mony, because it was a supplement and not an integrated instrument: "It was gettingtoo complicated."4Though Alan Berkley's testimony suggests that he had "personal" reservations as tocertain of the items of agreement, he indicated no official objectionTestimony to theeffect that Alan Berkley also questioned the form of the contract at this meeting is notcredited, though in the light of subsequent events the issue does not appear to be critical5 There is no explanation in the record as to why the remaining issue was not referredfor disposition to Attorney Arnold Goldstein, to whom the Union's original draft had beensent for clearance, rather than await the return of Attorney Conrad from Florida WATERTOWN UNDERGARMENT CORPORATION297In the meantime dissatisfaction, some endemic and some an obvious consequenceof the Union's inability to conclude an agreement with the Respondent, and stimu-lated by suggestions and other conduct of the Respondent, was developing among theemployees.These occurrences are discussedinfra.The Union received no response to Janis' letter of February 7, 1961.Twice there-after, at intervals of about 3 weeks, Attorney Schlesinger telephoned Attorney ArnoldGoldstein about the matter, and was told, in effect, that the question of the "South-ern Shop" clause was still unresolved.On the second of these occasions, in lateMarch or early April, Schlesinger asked Goldstein to return the document, saying thatthe Union would handle the matter directly.The record does not reveal any state-ment of position, proposal, or suggestion by the Respondent during this period oftime concerning the "Southern Shop" clause or any other matter involved in thecontract negotiationsUpon the advice of Attorney Schlesinger, the Union then decided to withdraw itsdemand for the "Southern Shop" clause. Schlesinger thereupon redrafted the con-tract to delete that clause and, as thus revised, transmitted the agreement to theRespondent.This is the document, previously referred to, which President Berkleyfound objectionable for, among other reasons, that it was not an integrated instrument.In the meantime a petition for decertification of the Union had been filed by em-ployees on March 15, 1961, followed 5 days later by union charges of unfair laborpractices against the Respondent.On April 17, 1961, the Acting Regional Directordismissed the decertification petition on the ground that no question concerning rep-resentation existed.No appeal was taken from this action.On the day following this dismissal, April 18, 1961, President Lou Berkley tele-phoned the Union's vice president and region manager, Edward Kramer, Janis'superior, and asked Kramer to meet him for lunch, alone.Kramer accused Berkleyof seeking to decertify the Union, which Berkley did not directly deny, but an appoint-ment was made, and Kramer and Berkley met on April 20. At this time, and forsome time past, most employees had not been working full time.At the April 20 meeting, Kramer told President Berkley that the Union waswithdrawing its request for the "Southern Shop" clause and asked Berkley to signthe contract without that clause.Berkley, alluding to financial difficulties, saidthat to sign the contract would put him out of business, and asked Kramer to givehim "a break."Berkley then stated that he would sign the agreement on certainconditions, namely: (1) That the 5-percent wage increase be withdrawn, (2) thatpayments by the Respondent to the welfare fund be suspended for a period of ayear, and (3) that the provisions for severance pay and for a minimum pay scale15 cents above the Federal minimum wage be deleted.6Kramer replied that thiswas impossible, but offered to make an investigation of the circumstances, includinginspection of the Respondent's financial records, and if warrant for modificationwere disclosed, to attempt to secure employee consent.Berkley told Kramer thatthe employees were willing to waive the 5 percent. In consideration of theseconcessions, President Berkley told Kramer that he would bring machines backfrom the South and thus increase the Union's dues income from the shop?The net result of the April 20 meeting was that Lou Berkley refused to sign thecontract proposed by Kramer, and Kramer refused to accept the modifications pro-posed by Berkley.Within the week the Union filed a new unfair labor practicealleging that the Respondent refused to bargain collectively by,inter alia,refusingto execute the contract.On May 6, 1961, a meeting was held at the office of the Respondent's Waterburycounsel,Mr. Larkin, attended by representatives of the Union and of the Respond-ent.So far as here material, the sum of this meeting was as followsThe Unionpresented a written draft of the terms previously agreed to or found unobjectionableby the Respondent, but without the "Southern Shop" clause, and demanded thatthe Respondent sign it.This document, Respondent's Exhibit No. 2, in the formof a supplement to the existing contract, is-save for the deletion of the "SouthernShop" clause-the same as the draft submitted to Conrad and Smith after theOctober 10, 1960, meeting.The Respondent's representatives refused to execute thecontract, stating that none of the items, other than the 5-percent wage increase, hadbeen agreed to.As to the 5-percent provision, the Respondent said that that wouldhave to be withdrawn.The Respondent's representatives further said that theywished to negotiate an agreement, urging as justification certain economic andoperational problems.The Union refused to renegotiate the settled matters, one President Berkley testified that he also objected to other items, which he did not,however, identify in his testimony7 For an explanation of President Berkley's references to the attitude of the employeesand to moving the machines back, see section III,C, 1, infra 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ground that they had been bargained to mutual conclusion.However, the Unionoffered to seek solutions to the Respondent's stated problems once the agreementwas signed.The meeting ended without change in position by either side.At a subsequent meeting of the parties about June 26, 1961, the Union proposedan adjustment, the terms of which are not disclosed, which President Berkley ac-cording to his testimony deemed favorable, and on the following day the Respondentheld an election, described hereinafter,amongthe employees as to whether theRespondent should make a contract with the Union.The vote was againstacceptance.C. Interference, restraint, and coercionWhile the above events were taking place, officials and supervisors of the Re-spondent were engaging in conduct at the Waterbury plant alleged to constituteunfair labor practices, or to be illuminative of the Respondent's animus or opposi-tion to the Union and its bargaining positions.These will be treated chrono-logically.Some of the incidents are undenied.Where the facts are disputed thefindings hereinafter are based on testimony which, after evaluation, and from ob-servation of the demeanor of the witnesses, I deem most credible. Some incidentsconcerning which the General Counsel adduced evidence are not adverted to. Ifind that these do not reflect unfair labor practices, either because I have notfound probative the General Counsel's testimony concerning them, or have foundmore credible the Respondent's opposing testimony, or because, accepting eitherversion, the occurrences do not constitute substantial evidence.(1) Statements of President Berkley and Production Manager Ludwig:Aboutlate September or October 1960, President Lou Berkley, on a visit to the plant,spoke to employees Virginia Costa and Mamie Ogletree, union committeewomen,and told them that if the Union was kept in he would move machines to Statesville(the location of Beauty Maid Mills).Costa and Ogletree told President Berkleythat they had no authority to break up the Union. Several weeks later some machineswere moved out of the plant. In this conversation President Berkley also told theemployees that business was bad and there was no work and that because of the 5-percent wage increase the Respondent could not compete.The girls' spokesmanasked what the situation would be if they would "forget about the five percent."President Berkley responded that the girls should do "whatever your heart dictates." 8In October 1960, Solomon Ludwig, then the Respondent's production manager,told employee Antoinette D'Amico, chairman of the Union, that if the Union pushedthe Company too far it would move out.9(2)Herbert Berkley's statement to D'Amico:About the early part of December1960, Herbert Berkley, son of President Lou Berkeley, and a supervisor and repre-sentative of management, came to Union Chairlady D'Amico at her place of workand asked D'Amico to arrange a meeting with him of the union committee.D'Amicoasked thereasonBerkley said that the Union was making trouble and that if theUnion wanted the shop to move out to let him know so that he would not fix hisoffices.He further told D'Amico that a nonunion shop in Waterbury was expanding,whereas the Respondent was getting smaller and smaller because the Union waspushing it too far.(3)Herbert Berkley's statement to the group in the lunchroom:At lunchtimeon the day of the incident just described, Herbert Berkley spoke to employees Vir-ginia Costa and Mamie Ogletree in the lunchroom.Herbert Berkley said that ifthe Union stayed his father would move the plant to the South.Employees D'Amicoand Mira Squillacioti joined the group.Herbert Berkley asked whether they wouldgo on strike if the southern shop struck.D'Amico, speaking for the group, re-sponded to the effect that she could not answer.s The record indicates that a reduction in piece rates, following the 5-percent increase.resulted in an actual diminution in pay for some pieceworkers in the sewing room, andwas a source of dissatisfactionHowever, most employees benefited from the increaseThere is no explanation for this reduction'No finding of unfair labor practices is made on either of these incidentsThe evi-dence does not clearly establish that the occurrences involving President Berkley occurredduring the period 6 months prior to the filing of the charge-a requisite under Section10(b) of the Act for a finding of unfair labor practicesThe incident involving SolomonLudwig is not alleged in the complaintHowever, the evidence of both occurrences isrelevant to evaluation of the Respondent's other conductArelson Manufacturing Com-pany,88 NLRB 761 ;Edwards Brothers, Inc.,95 NLRB 1451 ,Coppus Engineering Corpo-rationv N L R B,240 F 2d 564 (C.A1) ; Superior Engraving Company v N L R B,183 F 2d 783 (CA 7), cert denied 340 US 930. WATERTOWN UNDERGARMENT CORPORATION299In the same conversation Herbert Berkley asked the employees how much duesthey were paying. Squillacioti said $4 a month.Herbert Berkley commented that$48 a year was a lot of money for the benefits, and said they could be getting thesame benefits without the payments.He told the employees to think the matterover, and to come to talk to him about it, because he knew that they were notlooking for any trouble.(4) Production Manager Pomerantz'statementsto Costa:About December 15,1960, Production Manager Eli Pomerantz came to employee Virginia Costa's placeof work in the plant and suggested to Costa that the Union was no good andshould be gotten rid of, and that since Costa was on the union committee sheshould get the employees to break up the Union. Pomerantz went on to say thatifCosta did so she would have steady work and all the benefits, but that if theUnion stayed the plant would move.Costa replied to Pomerantz, as she had toPresident Berkley, that she had no authority to break up the Union.(5) Supervisor Conte's statement to employee Alcorace:About January 15,1961, employee Grace Alcorace, who was on sick leave, spoke to her supervisor,Caroline Conte, on the telephone.During this conversation Alcorace asked Conteabout a rumor to the effect that the employees had been given 3 weeks to make uptheirmind as to whether they wanted a union.Conte told Alcorace that therumor was true and that the girls had been notified that if the Union stayed in, theshop would be closed, but that if the Union got out there would be plenty of work.(6)The circulation of the petition for the ouster of the Union:On February 22,1961, several rank-and-file employees began to solicit signatures of employees toa document or petition bearing the heading "Out With The Union."This actiontook place in the plant, partially on working time.Other employees donned signsto the same effect which they carried on their backs.Onesignwas posted in thelunchroom.Union demands for removal of the signs were refused by HerbertBerkley and Production Manager Pomerantz, Berkley not wanting it to appearthat they were "going against the girls."Some of the employees in the plant spoke Italian but could not speak English.Although some of the solicitors for signatures could speak Italian, Supervisors Be-atriceBounacassio, Josephine Catalino, and Nicholas DeZinno, at the request ofsolicitors, spoke to employees in Italian and explained that the purpose of theactivity was to get the Union out of the plant. Supervisor Catalino told employeesto do what they "thought right" about it.The Respondent made no attempt to regulate this activity.More than a majorityof the employees signed this document.(7) Statements of Supervisors Bounacassio and Conte to employees:On the daythe circulation of the antiunion petition began, February 22, 1961, Supervisor Bouna-cassio spoke to a group of girls in the finishing department and told them that Mr.Berkley had said that if the girls got rid of the Union there would plenty of workin the shop and that they would need to pay only $2 a month (insurance premiums)to get the same benefits.Later in thesameday Supervisor Bounacassio came to employee Isabel Simmons,a member of the union committee, and told Simmons that the plant would be closedin 3 weeks because of the Union.Sometime prior to the distribution of the petition, Supervisor Caroline Contealso told a group of girls that the plant was going to close.(8)The document against union dues:In the latter part of April 1961 anotherdocument appeared in the plant bearing the heading "We The Undersigned RefuseTo Pay Our Union Dues." This document was circulated among the employees forsignatures.In the cutting room Foreman DeZinno explained it to Carmena Fonzo,though there is no indication in DeZinno's testimony that the solicitor asked forassistance or that it was required.As with the petition to oust the Union theRespondent made no attempt to interfere with or to question his activity.A sub-stantial number, but less than a majority of the employees, signed this document.(8) Squillacioti and the collection of union dues:Though the activities of em-ployees in promoting the two petitions opposing the Union were unimpeded, HerbertBerkley and Production Manager Pomerantz called in employee Mira Squillaciotiin early June 1961 and told her they had information that she was collecting uniondues on worktime, which Squillacioti denied. Pomerantz suggested that Squillaciotisecure from employees desiring to have their dues paid to the Union signed authoriza-tions to be deposited with the Respondent.Squillacioti did not assent to thisproposal.(10)The election:During the week prior to the hearing, the Union offeredthe Resnondent an adjustment which the Respondent -assertedly contemplated favor-ablyOn June 27, 1961, informed that some employees would quit if the Company 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned with the Union, the Respondent assembled all the employees in the planton Company time and Production Manager Pomerantz and Herbert Berkley ad-dressed them, following which a vote was taken as to whether the Respondent shouldsign a contract with the Union.In his statements Pomerantz denied promising the employees better jobs andmore money, but he said that he had told girls that the Company would pay half ofthe cost of an insurance program (more specifically detailedinfra).He then saidthat they were going to have an election and if the employees voted "yes" theCompany would negotiate the contract with the Union; but if they voted "no" theCompany would fight the Union. One of the employees asked what would happento their benefits if the Union were voted out.Herbert Berkley answered that thebenefits would continue as before.The election was by secret ballot under the supervision of the supervisor L,, two ofwhom stood at the door of the voting room and another at the ballot box itself.Aunion committeewoman assisted in the counting of the ballots. The vote was 74 "no"and 34 "yes."Two ballots were blank.(11)The unilateral negotiation of an insurance program:Employees who ceasedto pay dues to the Union during the period of the defections ceased to receive certainunion insurance benefits. Shortly before the election just described, the attorney forthe Intervenor, on behalf of his clients, requested the Respondent to establish aninsurance program for them.ProductionManager Pomerantz negotiated such aprogram with Nationwide Insurance Company, providing for life insurance and aweekly indemnity for illness.Pomerantz committed the Respondent to defray $3.78per employee per month for this program, with the employee paying $3.The in-surance company representative then came into the plant, interviewed employees,and registered those expressing desire for the policies.The arrangements have notas yet been finally accepted by the Respondent, according to Pomerantz.TheRespondent did not consult the Union with respect to the negotiation of thisprogram.Concluding Findings as to Interference, Restraint, and CoercionThe conduct described in paragraphs numbered (2) to (11) inclusive,supra,wascoercive of employee rights guaranteed in Section 7.In the context here, the statements and suggestions of the Respondent's repre-sentatives to the effect that the plant would close or move to the south constitutedthreats of reprisal forunionadherence.Interrogation of the employees in such anatmosphere as to theirunionactivities and attempts to secure their abandonmentof the Union were equally repressive.Under the circumstances, the declarationsto employees to the effect that they could secure the same benefits as provided bythe Union without the payment of union dues constituted promises of benefit calcu-lated and likely to procure abandonment of the Union.It is elsewhere found that the Respondent refused to bargain with the UnionAgainst the background of that action, maintained for a sustained period of time,and accompanied by the coercive measures described, the disaffiliation movementis to be attributed to the Respondent's unfair labor practices 'and not to free anduncoerced dissatisfaction with the Union, though no doubt some latent disapprovalexisted.When the employer makes it plain to employees that they must choosebetween the union and employment, the selection can scarcely be characterized asvoluntary.The Respondent's toleration of and encouragement and supervisoryassistance in the circulation of the antiunion petitions and action, while discouragingunionactivity on ,the premises, is indicative of discriminatory application of restric-tions upon concerted activity within the plant.The election of June 27, 1961, was violative of the Act.The Board has recentlyheld that such a poll of employees after the commission of substantial unfair laborpractices designed to secure abandonment of a union is coerciveStandard Rateand Data Service, Inc.,133 NLRB 337 And seeFrank .Sullivan & Co.,133 NLRB726.Cf.Blue Flash Express, Inc.,109 NLRB 591;N.L.R B. v. Protein Blenders,Inc.,215 F. 2d 749 (C.A. 8); andN.L.R.B. v. Russell Kingston,172 F. 2d 771(C A. 6), which involve distinguishable situations from that here.The assurances given to employees prior to the election to the affect that benefitswould continue as before if they voted against the Union, and that the Respondentwould pay half the cost of an insurance program, constitute promises of substantialeconomic benefit inducive of abandonment of the Union.That the Respondentmay be the time of the election have actually desired employee acceptance of acontract, if true, would not be a defense.The legality of the Respondent's conductmust be evaluated upon the basis of its reasonable and probable effect in thecontext of coercion in which it occurred. By this time the Respondent's unfair labor WATERTOWN UNDERGARMENT CORPORATION301practices had made any result but rejection unlikely.The tally is probably mostprobative of the success of the Respondent's efforts at securing repudiation of theUnion. In any event, as the Supreme Court said in the Case ofMedo Photo SupplyCorporation v. N.L.R.B.,321 U.S. 678, 687, the respondent ". . . was not relievedfrom its obligations because the employees asked that they be disregarded.Thestatute was enacted in the public interest for the protection of the employees' rightto collective bargaining and it may not be ignored by the employer, even thoughthe employeesconsent. . . .In view of their widespread nature the Respondent's contention that the inci-dents areisolated iswithout merit.The assertion that the supervisors' actions inconnection with explaining the petitions were only an "accommodation" because oflanguage difficulties is belied bythe circumstancesof the conduct.Whether thesentiments expressed by the supervisors and officials actually represented companypolicy, or the genuine intention, attitude, or views of the spokesmen, or were spe-cifically authorized, is not material in the light of their context.All the declarationswere apparently seriously expressed, the spokesmen were agents of the Respondentand purported to state its views.Whatever their basis in fact, the statements weresuch as in the circumstances would tend reasonably to coerce employees in theexercise of their statutory right to free choice as to bargaining representation.Theyare therefore violative of Section8(a)(1).D. The refusal to bargainIn the recent case ofWATE, Inc.,132 NLRB 1338, a case in essential particularsmuch like the instant one, the Board restated principles of good-faith bargainingdispositive here.iOThe duty to bargain collectively is defined in Section 8(d) as:.the performance of the mutual obligation of the employer and the repre-sentative of the employees to meet at reasonable times and confer in good faithwith respect to wages, hours, and other terms and conditions of employment,or the negotiation of an agreement, or any question arising thereunder, andthe execution of a written contract incorporating any agreement reached ifrequested by either party, but such obligation does not compel either party toagree to a proposal or require the making of a concession: . . . .In the case ofGlobe Cotton Mills v. N.L.R.B.,103 F 2d 91, 94 (C.A. 5), thecourt said: " . . there is a duty on both sides, though difficult of legal enforcement,to enter into discussion with an open and fair mind, in a sincere purpose to find abasis of agreement. .It is to be expected of a party to collective bargaining that he display therein adegree of diligence comparable to that which he may be expected to display in thedispatch of his other business affairs of importance.J.H. Rutter-Rex Manufactur-ing Company, Inc.,86 NLRB 470. Failure to cooperate in the making of expeditiousarrangements for resolution of differences in bargaining may be evidence of bad faith.J.H. Rutter-Rex Manufacturing Company, Inc., supra; N.L.R.B. v. Harold Hibbard,et al., d/b/a Hibbard Dowel Co., 273F. 2d 565 (C.A. 7). Delay, stalling, orsophisticated evasion rebut inference of good faith.N.L R.B. v. Herman SausageCompany, Inc.,275 F. 2d 229 (C.A.5); N.L.R.B. v. Stanislaus Implement and Hard-ware Company, Ltd.,226 F. 2d 377 (C.A. 9). To this may be added delay securedthrough imposition upon the patience, good nature, or confidence of the other party.J.H. Rutter-Rex Manufacturing Company, Inc., supra; WATE, Inc., supra; N.L.R.B.v. A. E. Nettleton Co., et al.,241 F. 2d 130 (C.A. 2).The determination as to whether the bargaining reflects good faith must be madeupon the basis of the Respondent's whole course of conduct and not on the negotia-tions alone.N.L.R.B. v. Insurance Agents' Union,361 U.S. 477, 501.Hostility orcontemporaneous unfair labor practices provide reliable evidence of deceptive deal-ing.Equally probative, in appropriate context of facts, is a failure to make reason-able effort to adjust differences, or the presentation of obviously unacceptableproposals.Good faith does not, of course, require the yielding of position fairlymaintained:N.L.R.B. v. Herman Sausage Company, Inc., supra.However, as the10 In theWATEcase, after reaching substantial agreement, except for several changesdesired by the employer in the union's draft contract, the employer delayed completionof the contract, ostensibly because of illness of counselIn the meantime the employercommitted unfair labor practices eventuating in defections from the union and the filingof a decertification petitionWhen the union thereafter accepted the changes proposedby the employer, the employer withdrew Its proposalsThe Board held that the union'sacceptance of the employer's changes constituted an agreement which the employer wasobligated to sign 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt said in the case ofN.L.R B. v. Reed & Prince Manufacturing Company,205 F.2d 131, 134-135 (C.A. 1), cert denied 346 U.S 887: ". . while the Board cannot-force an employer to make a `concession' on any specific issue or to adopt any par-ticular position, the employer is obliged to makesomereasonable effort insomedi-rection to compose his differences with the union."See alsoWheatland Electric-Cooperative, Inc. v. N.L.R.B.,208 F. 2d 878 (C.A. 10), cert. denied 347 U.S. 966.So is refusal to sign an agreed upon contract evidence of bad faith:H. J. HeinzCompany v. N.L.R.B..,311 U.S. 514;WATE, Inc., supra; N.L.R.B. v. New England-Die Casting Company,116 NLRBenfd.242 F. 2d 759 (C.A. 2); or oneagreed-to by one's representatives, even though including objectionable provisions accept-able to a majorityof one's group:Anderson Lithograph Company, Inc., et al., 124NLRB 920; changes in and dealing with others concerning conditions of employ-ment while negotiating witha bargainingrepresentative,WATE, Inc., supra;shiftingof position, repudiation of agreements previously reached, or reopening settled issues:N.L.R.B. v. National Shoes, Inc., et al.,208 F. 2d 688 (C.A. 2);Winchester Elec-tronics,Incorporated, et al.,128 NLRB 1292, enfd., 295 F. 2d 288 (C.A. 2);N.L.R.B._v. International Furniture Company,212 F. 2d 431 (C.A.5); Stanislaus Implement-and Hardware Company, Ltd., supra;and failure to study proposals,Wheatland Elec-,tric Cooperative, supra,and to present written counterproposals,Globe Cotton Mills,supra.When ,the Respondent's conduct here ismeasuredagainst these requirements it is,seentomeet none of them, and thus falls short of compliance with the statutory-obligation to bargain in good faith.The facts establish that by July 7, 1960, the Respondent and the Union were in,agreement on all bargaining matters at issue between them with the sole exception-of the "Southern Shop" clause.Thereafter, for reasons best known to himself,but perhaps attributable to financial problems arising from purchase of his associate's.interest and leveling off of sales, President Berkley, in his own words, began to"stall" the matterof signingthe contract.Though the 5-percent wage increase hadbeen agreed to and announced to the employees, he did not put it into effect untilthreatened with a strike.Despite the fact that Union Representative Janis desiredcompletion of the contract and pressed for it, President Berkley put him off by onedevice or another.At the same time the Respondent began the course of coerciveaction at the Waterbury plant-ultimately successful-designed to secure repudia-tion of the Union by the employees.From July 7, 1960, onward there was nosubstantial issue between the parties not susceptible of prompt resolution by good-faith bargaining.In September and October 1960 discussions-unproductive,and inthe context of is-sue presented, quite pointless and merely a pursuance of President Berkley's policyof "stalling"-took place in "a generalarea or feelingof agreement."At no timedid the Respondent's representative suggest anymeans,reasonable or otherwise, ofresolution of the asserted differences over the "Southern Shop" clause.Referral ofthe matter to the Respondent's attorneys for legal opinion did not advance a solution.The attorneys did not pass upon the substantive terms of agreement and PresidentBerkley, who alone assertedly could, did not read the Union's proposed contract.When the Respondent's attorneys objected to the format of the contract on theground that it should be a supplement rather than an integrated instrument, theUnion obliged by drafting the agreement in the form of a supplement. PresidentBerkley then objected to that because it was in the form of a supplement, and not anintegrated document.It is found by July 7, 1960, there were no unresolvedissuesbetween the partiesother than the "Southern Shop" clause." And even if there were other differences,the record does not reflect that the Respondent made any good-faith effort afterJuly 1960 to secure resolution of them. In ,this connection it seems significant that atno time, so far as the record reveals, did the Respondent ever present written counter-proposals to the Union containing the terms of an agreement which it was preparedto sign.Ultimately, as might be expected, dissatisfaction was nurtured among the em-ployees.Under the circumstances the resulting defections must be attributed tothe Respondent's unfair labor practices.See cases citedinfra,subsection F.Testi-11There is testimony by President Berkley to the effect that at the time he granted thewage increase, the Union had abandoned its insistence on the "Southern Shop" clause.I have concluded that this testimony is inadvertent and mistaken. If it is not, there wasplainly no issue of any kind outstanding and unresolved after early September 1960, andno shadow of reason thereafter for the Respondent to have refused, declined, or failed tosign the collective=bargaining agreement. WATERTOWN UNDERGARMENT CORPORATION303mony of leaders of the defection movement to the effect that their dissatisfaction withthe Union had other causes does not overcome this conclusion.12Finally in April 1961, unable to secure either the execution of a contract or adefinitive statement from the Respondent as to a "Southern Shop" clause, the Unionwithdrew the "Southern Shop" clause entirely.The defection movement now beingunderway, the Respondent demanded the renegotiation of the entire contract. It re-fused to sign the contract containing only terms on which the Respondent hadpreviously agreed.Specific illustration of the Respondent's bad faith at this time,and its contemporaneous assistance of the defection movement, is found in PresidentBerkley's demand in the April meeting with Kramer for elimination of payments tothe union welfare fund, at the same time that the Respondent was promising em-ployees, concerned over the loss of union benefit payments, to defer half the cost of aninsuraiace program.in goy aith with the Union. The defense that agreement had not been reachedon the "Southern Shop" clause, and that therefore the Respondent was free becauseof changing economic conditions to ask renegotiation of any prior agreement is in-applicable in the present context of fact. Such a contention, perhaps valid where aparty has bargained in good faith, has no application where the bargaining has beencarried on in bad faith. In view of the above findings, other contentions of theRespondent now raised for the first time, such as that the Union's demands wereunlawful under Section 8, do not require discussion. I perceive no illegality inthe proposals.Minnesota Milk Company,133 NLRB 1344.E. The appropriateunitand the Union's majorityIt is not disputed and it is found that the following employees constitute an ap-propriate bargaining unit within the meaning of Section 9 of the Act:All production employees of Respondent employed at its Waterbury plant, exclusiveof office-clerical employees, maintenance employees professional, employees, shippingemployees, order pickers, factory-clerical employees, guards, and all supervisors asdefined in Section 2(1(1) of the Act.The Respondent asserts that the Union does not represent a majority of theemployees.A refusal to bargain based on good-faith doubt as to a union's ma-jority may, in an appropriate circumstance, constitute a valid defense to a refusal-to-bargain charge.Here there was no refusal to bargain based on asserted doubt asto the Union's majority.The Union had been the contractually recognized bargain-ing agentsince 1954. In the absence of evidence of initial irregular recognition orof uncoerced loss of representative status, there is a presumption of regularity inthe recognition of and of continuing majority status in a contractually recognizedunion.Shamrock Dairy, Inc., et al.,124 NLRB 494. There is no evidence ofany defection until February 1961.This was more than a year after the bargainingnegotiations had begun, and months after the Respondent had commenced its dilatorybargaining tactics and the coercive practices designed to secure repudiation of theUnion.The defections, as has been indicated, are to be attributed to the unfairlabor practices, and consequently do not affect the Union's majority status.MedoPhoto Supply Corporation,321 U.S. 678, 687;Parma Water Lifter Company,102NLRB 198, enfd. 211 F. 2d 258 (C.A. 9), cert. denied 348 U.S. 829;Charles C.Cathey, etc., d/bla Cathey Lumber Company,86 NLRB 157, 168, enfd. 185 F. 2d1021 (C.A. 5).What the Supreme Court said inMedo Photo Supply Corporationisapplicable here:[The Respondent] cannot, as justification for its refusal to bargain withtheUnion, set up the defection of union members which it had induced byunfair labor practices, even though the result was that the union no longer hadthe support of a majority. It cannot thus, by its own action, disestablish theunion as the bargaining representative of the employees, previously designatedas such of their own free will. . . . [The Respondent's] refusal to bargainunder those circumstances was but an aggravation of its unfair labor practice'= In this connection it is of interest to note that some of the reasons cited by theRespondent for the disaffection related to action or positions of the Respondent itselfthe "unconscionable procrastination of the Union in getting a contract signed," inade-quacy of the Union's hospitalization program, inadequacy of the wage increases secured bythe Union from the Respondent, and the Union's "Failure to object to unilateral cuttingof piece rates by the Company " These observations are to be compared with the Re-,spondent's admitted efforts to dilute even such benefits as the Union had secured. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDin destroying the majority's support of the union, and was a violation of [Section8(a)(1) and (5) of] theAct.13In any event, the situation is such that effectuation of the policies of the Act requiresan order to bargain, whether the loss of majority is attributable to the unfair laborpractices or to other causes.Franks Bros. Company,321 U.S. 702.The decertification petition did not cause the Respondent to doubt the Union'scontinuedmajority since it met with the Union thereafter without indicating itdoubted the Union's representative status.The Perry Rubber Co.,133 NLRB 225.Not until late spring 1961, is there any suggestion that the Respondent questionedtheUnion's majority.By that time the Respondent's unfair labor practices hadmade the issue inadmissible.Nor, under the circumstances, would the filing .the decertification petition have excused refusal to bargain even if urged as ground,which it was not.An employer may lawfully bargain with a union during thependency of a decertification petition.Perry Rubber Co., supra.The petition herewas dismissed by the Regional Director.There could therefore be no claim ofgood-faith doubt by reason of the pendency of such a petition.The asserted willing-ness to contract in June does not excuse the prior refusal to bargain.Perry RubberCo., supra.It is found that at all times material the Union was and is now the exclusive col-lective-bargaining representative of all employees in the appropriate unit withinthe meaning of Section 9(a) of the Act.F.General conclusionsUpon the basis of the foregoing findings, it is not concluded that the Respondentdid not bargain in good faith with the Union, repudiated agreements made with theUnion, refused to sign a contract containing the terms agreed upon between theparties, and negotiated an employee insurance program without notification to theUnion, thus refusing to bargain collectively, and by those actions and by the conductdescribed in subsection C, paragraphs numbered (2) to (11), inclusive,supra,inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedin Section 7 of the Act.The Respondent was thus in violation of Section 8(a) (5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that the Respondent refused to bargain collecitvely with theUnion it will be recommended that the Respondent so bargain. In addition, it hav-ing been found that on April 20, 1961, the Union withdrew its demand on theonly remaining issue between the parties, the "Southern Shop" clause, the Respond-ent, by refusing, then and thereafter, to execute such agreement, refused to signa contract upon agreed terms. It will therefore be recommended that the Respond-ent,upon the Union's request, sign a collective-bargaining agreement with theUnion incorporating the terms of Respondent's Exhibit No. 2. If no such request ismade it is recommended that the Respondent, upon request, bargain collectivelywith the Union as the exclusive representative of the employees in the appropriateunit, and, if an understanding is reached, embody such understanding in a signedcontract.WATE, Inc.,132 NLRB 1338;Winchester Electronics, Inc., et al.,128NLRB 1292, enfd. 295 F. 2d 288 (C.A. 2); cf.Shreveport Garment Manufacturers,133 NLRB 117;Ridge Citrus Concentrate, Inc.,133 NLRB 1178.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.13The probative value of repudiations secured under circumstances such as these maybe gauged from the action of one employee, Carmena Fonzo, whose signature appears on WATERTOWN UNDERGARMENT CORPORATION3052.All production employees of Respondent employed at its Waterbury plant,exclusive of office clerical employees, maintenance employees, professional em-ployees, shipping employees, order pickers, factory clerical employees, guards, andall supervisors as defined in Section 2(11) of the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.3.The Union at all times material herein has been, and is now, the exclusive repre-sentative of all employees in the appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively, and by interfering with, restraining, andcoercing employees in the exercise of their rights under Section 7 of the Act, Respond-ent has engaged in and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)^(5) and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, it is recommended that the Respondent, Watertown Under-garment Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 223 of the International Ladies'Garment Workers' Union as the exclusive bargaining representative of all its employ-ees in the appropriate unit.(b)Repudiating collective-bargaining agreements reached with the bargainingrepresentative of its employees.(c)Refusing to sign or execute collective-bargaining agreements reached with thecollective-bargaining representative of its employees.(d) Threatening employees with reprisals in employment, or threatening to closeor to move the plant, or promising employees economic benefits in connection withtheir union membership or designation or their union or concerted activity.(e)Making unilateral changes in employment conditions without consultationwith the collective-bargaining representative.(f) In any other manner refusing to bargain with the collective-bargaining repre-sentative, or interfering with, restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to effectuate the policies ofthe Act.(a) If requested to do so by Local 223 of the International Ladies' GarmentWorkers' Union, sign forthwith a collective-bargaining agreement with such unionincorporating the terms of Respondent's Exhibit No. 2.(b) If no such demand is made, then, upon request, bargain collectively withLocal 223 of the International Ladies' Garment Workers' Union, as the exclusiverepresentative of the employees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed contract.(c) Post at its plant in Waterbury, Connecticut, copies of the notice attachedhereto marked "Appendix." 14 Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by the Respondent'srepresentative, be posted by it immediately upon receipt thereof, and be maintainedby it for at least 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced orcovered by any other material.(d)Notify the Regional Director for the First Region, in writing, within 20days from the receipt of this Intermediate Report, what steps the Respondent hastaken to comply herewith.15the "Out With The Union" petition.Fonzo thereafterrefused tosign the declarationof refusal to pay union dues14In the event that these recommendations be adopted by the Board, the words "Deci-sion and Order" shall be substituted for the words "Recommendations of a Trial Ex-aminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."is in the event that these recommendations be adopted by the Board, this provision shallbe modified to read: "Notify the Regional Director for the First Region,inwriting,within 10 days from the date of this Order, what steps the Respondenthas taken tocomply herewith."649856-63-vol. 187-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, if requested to do so by Local 223, of the International Ladies'Garment Workers'Union, sign and execute forthwith a collective-bargainingcontract with Local 223 incorporating the terms of our previous agreement.If no such request is made, WE WILL,upon request,,bargain collectivelywith Local 223 of the International Ladies' Garment Workers' Union, as theexclusive representative of our employees in the following appropriate unit withrespect to rates of pay,wages, hours of employment,and other terms andconditions of employment,and, if an agreement is reached,embody suchagreement in a signed contract.The appropriate unit is:All production employees at the Waterbury plant, exclusive of officeclerical employees,maintenance employees,professional employees, ship-ping employees,order pickers,factory clerical employees,guards, and allsupervisors as defined in Section2(11) of the Act.WE WILL NOT by refusing to bargain with the collective-bargaining repre-sentative of our employees,by repudiating agreements reached in collectivebargaining,or by refusing to sign or execute collective-bargaining contracts onwhich agreement has been reached,by engaging in threats of reprisal in em-ployment, or threats to close or to move the plant,or promises of benefit, orby making unilateral changes in employment conditions without consulting thecollective-bargaining representative,or in any other manner interfere with,restrain,or coerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist Local 223 of the InternationalLadies' Garment Workers' Union,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act,or to refrainfrom any and all such activities.All our employees are free to become or remain,or to refrain from becomingor remaining,members of Local 223 of the International Ladies' Garment Workers'Union, or any labor organization of their own choice, or to designate such labororganization as their collective-bargaining representative.WATERTOWN UNDERGARMENT CORPORATION,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Savoy Laundry, Inc.andFood, Beverage and Express DriversLocal Union No. 145, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.2-CA-8082.May 24, 1962DECISION AND ORDEROn February 7, 1962, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and137 NLRB No. 21.